Title: James Madison to John Hartwell Cocke, 2 November 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpelleir
                                
                                Novr. 2d. 1827—
                            
                        
                        
                        I have just recd. a letter from Mr Johnson of Octr 29. in which he wishes, if the appointment of Docr. Jones
                            has not been irrevocably made that it may be suspended, til he hears from a friend in New York, whether Mr Renwick,
                            Professor of Nat: Philosophy and highly spoken of at Columbia College, be attainable. This he expects to do in 8 or 10
                            days, and with some prospect of an affirmative answer to his enquiry. Should you not therefore have notified the
                            appointment of Docr. Jones it seems quite proper to comply with the suggestion of Mr Johnson, who says he will write to
                            me the result of his correspondence on the subject of Mr Renwick, as soon as he hears from N. York. As the result may
                            reach you before it can go from me, it may be well for you, in that case and in case Mr. Renwick, be excluded from our
                            option, to write me for Doctr. Jones as suggested in my letter of the 21st. Ult: unless indeed you should think the merit
                            of Mr Walker as described in the inclosed extract, entitled to fair consideration. It appears that Jones has just
                            commenced a course of Lectures, and therefore may afford time for it. In conformity to yours and Mr. Cabells sentiments,
                            expressed in his letter from Bremo on the 25th. Ult: I will state to Mr. Long, the solicitude felt to retain his services,
                            and the hope that arrangements may be made with the London University, which will reconcile his engagements here with his
                            object there which it is not wished that he should sacrifice. I will write also to Mr. Gallatin as sujested in the letter
                            of Mr Cabell. With great esteem
                        
                            
                                
                            
                        
                    